DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 7/21/2021, claims 1-5, 10, and 12-16 have been amended. Claims 23-24 are added. The currently pending claims considered below are claims 1-20.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Nathan P. Elder (Reg. # 55,150) on 9/2/2021.

AMENDMENTS TO THE CLAIMS
Pease amend the following claims:
	CANCEL claim 10
	CANCEL claim 11




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Novikov et al. (US Publication 2011/0153421 A1) and Burstein et al. (US Patent 10,565,622 B10 teach analogous art of the instant application, providing and presenting to a user. Novikov more specifically teaches context-based selection and presentation of content items based on optimization goals. Burstein more specifically teaches generating a ranking of candidate ad content based on ranking scores. However, after careful consideration of the claim amendments and response (pages 2-13) filed on 7/21/2021 and the telephone interview held on 7/19/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Novikov in view of Burstein teaching context-based selection of content items that utilizes a generated ranking value based on a score for the ordering and placement of content items to be displayed, but does not explicitly indicate selecting a first subset of top ranking candidate content items based on ranking to 
The feature of selecting a subset of top ranking candidate content items is disclosed in claim 1, that recites “for each candidate content item in the second set of candidate content items and for each candidate content item in the first subset of top ranking candidate content items selected from the first set of candidate content items, generating a second score for said each candidate content item based on a second objective that is different than the first objective; based on the second score of each candidate content item in the second set of candidate content items and for each candidate content item in the first subset of top ranking candidate content items selected from the first set of candidate content items, generating a second ranking of the respective candidate content items; selecting a second subset of top ranking candidate content items from the second set of candidate content items and the first subset of top ranking candidate content items, based on the second ranking;”, and similarly in claim 12. Consequently, independent claims 1 and 12 and dependent claims 2-9 and 13-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drochomirecki (US Publication 2018/0300335 A1)
Kitts (US Publication 2014/0101685 A1)
Hollinger (US Patent 10,839,100)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168